Opinion of the Court, by
Preston, J.
The defendant was convicted at the term of the Circuit Court of the Third Judicial Circuit, held at Hilo, in May last, on a charge of cattle stealing.
Application was madé to the Circuit Court for a new trial, on the grounds that the verdict was against the law and the evidence, and of surprise.
This motion was refused on the ground that the Circuit Court could not grant a new trial in a criminal case.
Exceptions to this ruling were duly taken and argued before us at this present term, when the same were overruled. (Ante, page 313.)
A. P. Peterson (Deputy Attorney-General), for prosecution.
A. S. Hartwell, for defendant.
By the Court.
This Court has granted new trials in criminal cases upon sufficient grounds being shown, but according to the precedents and practice such applications for new trials of cases tried by Circuit Courts have only been entertained upon bills of exceptions alleged at the time, and certified by the Justice presiding at that Court.
In cases of applications for new trials for causes not occurring during the progress of the trial, the application should be filed with the Clerk of the Supreme Court within ten days of the trial, and the Court, under its general right of supervision over other Courts, would entertain the application, and in special cases, upon sufficient cause shown, might hear the application although the affidavits in support were filed after the expiration of the ten days.
In this case no such exceptions were taken, and no motion filed within ten days, and we therefore hold that the application is too late, and the motion on behalf of the Crown must therefore prevail, and
The motion on behalf of the defendant dismissed.